69 Ill. App.2d 112 (1966)
216 N.E.2d 478
Penn Provision Company, Plaintiff-Appellee,
v.
Ralph E. Westerfeld, d/b/a Westerfeld's Market, Defendant-Appellant.
Gen. No. 49,956.
Illinois Appellate Court  First District, Second Division.
March 29, 1966.
Rehearing denied April 19, 1966.
Collen and Kessler, of Chicago (Harold Stotland and Charles N. Brusso, of counsel), for appellant.
Jack Marcus, of Chicago, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE LYONS.
Judgment reversed and cause remanded with directions.
Not to be published in full.